WANAMAKER, J.: „
1. The tax or excise provided for by the Federal Act of 1918 entitled “An Estate Tax,” is a legal charge made upon the decendent’s estate and his right to transmit it either by will or by law as an intestate.
2. The charges imposed by law upon an estate must first be paid out of the estate as a whole, before payment of the charges imposed upon the estate by the will of the testator.
3. A residuary devisee or legatee is presumed in law to be in the position of the last lienholder, after all prior lawful claims and charges have been satisfied out of the estate.
Judgment affirmed.
Marshall, C. J., Hough, Robinson, Jones, Mattthias and Clark, JJ., concur.